—Appeal from a judgment of the Supreme Court (Berke, J.), entered *793August 12, 1999 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Prefatorily, as one of .the issues raised is whether the determination was supported by substantial evidence, Supreme Court should have transferred this proceeding to this Court (see, CPLR 7804 [g]; Matter of Abdul-Matiyn v Commissioner, State of N. Y., Dept. of Correctional Servs., 250 AD2d 1009, 1010). However, as the matter is now before us, we will decide the issue as if it had been properly transferred in the first instance (see, id., at 1010).
Petitioner, a prison inmate, was found guilty of disobeying a direct order. We reject petitioner’s contention that the misbehavior report, standing alone, was insufficient to constitute substantial evidence of his guilt. The misbehavior report, authored by the correction officer who witnessed the incident, stated that petitioner was instructed to move to a special housing unit and that he refused to obey the order several times. In our view, this detailed and probative misbehavior report constitutes substantial evidence of petitioner’s guilt (see, Matter of Herbin v Lacy, 252 AD2d 608, 609; Matter of Cadiz v Goord, 241 AD2d 687). Petitioner’s remaining contentions, including bis claims that he did not receive meaningful assistance, that he was denied his right to call witnesses and that the hearing was not concluded in a timely fashion, have been examined and found to be without merit.
Crew III, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.